Title: From Thomas Jefferson to William Short, 8 July 1806
From: Jefferson, Thomas
To: Short, William


                        
                            Dear Sir
                            
                            Washington July 8. 1806
                        
                        I inclose you an order of the bank of the US. at this place on that at Philadelphia for five hundred Dollars
                            on the usual account.   I shall leave this place about the latter part of the month for Monticello & after a few days rest
                            there proceed to Bedford from which place however I shall be returned to Monticello by the middle of August. this will be
                            before the time by which you expected to reach that; consequently in time to recieve the pleasure of your visit as
                            promised in your former letter. our information from England encourages a hope that there will be such arrangements
                            entered into there as may be accepted on our part. from Paris we may expect now daily to hear something, as mr Skipwith
                            must have arrived there by the middle of May. notwithstanding the efforts made here to render that negotiation abortive
                            the dictates of interest & good sense may very likely prevail over the irritation endeavored to be excited, and preserve
                            our peace by producing us justice. Accept my affectionate salutations & assurances of great & constant
                            esteem and attachment.
                        
                            Th: Jefferson
                            
                        
                    